Case: 16-11105      Document: 00514090904         Page: 1    Date Filed: 07/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-11105                                FILED
                                  Summary Calendar                          July 27, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID SHEPPARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-21-5


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       David Sheppard pleaded guilty to conspiracy to possess with intent to
distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1) and 21
U.S.C. § 846. The district court sentenced him to 235 months of imprisonment
and a three-year term of supervised release. Sheppard appeals the application
of the U.S.S.G. § 2D1.1(b)(5) enhancement for an offense that involved the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11105    Document: 00514090904     Page: 2   Date Filed: 07/27/2017


                                 No. 16-11105

importation of methamphetamine. He argues that there was an inadequate
evidentiary basis for the offense level enhancement.
      Because Sheppard did not present rebuttal evidence to contradict the
information in the presentence report, the district permissibly relied on it. See
United States v. Zuniga, 720 F.3d 587, 591 (5th Cir. 2013). Sheppard has not
shown that the district court clearly erred when it applied the § 2D1.1(b)(5)
importation enhancement. See United States v. Serfass, 684 F.3d 548, 554 (5th
Cir. 2012).
      AFFIRMED.




                                       2